     Case 2:18-cv-03206-JAM-DMC Document 88 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRAYAN MEZA,                                        No. 2:18-CV-3206-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    A. CHAUDHRY, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for the appointment of counsel

19   (ECF No. 87).

20                   The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the Court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:18-cv-03206-JAM-DMC Document 88 Filed 06/02/20 Page 2 of 2

 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                   . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                     articulate his claim. The facts he alleged and the issues he raised were not
 4                   of substantial complexity. The compelling evidence against Terrell made it
                     extremely unlikely that he would succeed on the merits.
 5
                     Id. at 1017.
 6
                     In the present case, the Court does not at this time find the required exceptional
 7
     circumstances. Plaintiff states that the appointment of counsel is warranted because he has no
 8
     legal education and is incarcerated with limited law library access. See ECF No. 87, pg. 1. The
 9
     Court finds these circumstances to be the norm for prisoner litigants and not “exceptional.”
10
     Further, contrary to plaintiff’s contention, the factual and legal issues involved in resolving
11
     plaintiff’s discrimination claims against defendants are not complex. Next, a review of the docket
12
     reflects that plaintiff has been able to articulate his claims on his own. Specifically, plaintiff’s
13
     second amended complaint has been found appropriate for service and defendants have answered.
14
     Finally, at this early stage of the proceedings, the Court cannot say that plaintiff has demonstrated
15
     any likelihood he will prevail on the merits.
16
                     Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the
17
     appointment of counsel (ECF No. 87) is denied.
18

19

20
     Dated: June 1, 2020
21                                                           ____________________________________
                                                             DENNIS M. COTA
22
                                                             UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
